  Case 18-10942         Doc 63     Filed 11/02/18 Entered 11/02/18 14:42:19              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-10942
         LEONARD WILKES
         SONJA WILKES
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/14/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/13/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-10942        Doc 63        Filed 11/02/18 Entered 11/02/18 14:42:19                   Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                    $600.00
       Less amount refunded to debtor                              $575.60

NET RECEIPTS:                                                                                           $24.40


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $24.40
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $24.40

Attorney fees paid and disclosed by debtor:                  $1,300.00


Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
ALLY FINANCIAL                    Unsecured      6,628.30       6,628.30      6,628.30           0.00         0.00
ALLY FINANCIAL                    Unsecured      4,187.70       1,602.00      4,187.70           0.00         0.00
AT&T SERVICES INC                 Unsecured           0.00           NA            NA            0.00         0.00
BARCLAYS BANK DELAWARE            Unsecured           0.00           NA            NA            0.00         0.00
CAPITAL ONE BANK USA              Unsecured         223.00        223.22        223.22           0.00         0.00
CAVALRY SPV I LLC                 Unsecured            NA         494.81        494.81           0.00         0.00
CHASE BANK                        Unsecured           0.00           NA            NA            0.00         0.00
CITIGROUP MORTGAGE                Unsecured           0.00           NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,197.85            NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured     17,699.12            NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      5,506.35            NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      8,296.33            NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      9,222.16            NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured     12,042.99            NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       1,197.85      1,197.85           0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       8,296.33      8,296.33           0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       5,506.35      5,506.35           0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA     17,699.12     17,699.12            0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       9,222.16      9,222.16           0.00         0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA     12,042.99     12,042.99            0.00         0.00
CITY OF CHICAGO DEPT OF LAW       Unsecured           0.00           NA            NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      9,222.16       1,444.40      1,444.40           0.00         0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      5,977.53       5,977.53      5,977.53           0.00         0.00
CITY OF COUNTRY CLUB HILLS        Unsecured           0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER             Secured              NA     34,692.78     34,692.78            0.00         0.00
ERC                               Unsecured           0.00           NA            NA            0.00         0.00
GATEWAY ONE LENDING & FINANCE     Secured        4,844.00       5,613.93      4,844.00           0.00         0.00
GATEWAY ONE LENDING & FINANCE     Secured        4,000.00       4,075.00      4,075.00           0.00         0.00
GATEWAY ONE LENDING & FINANCE     Unsecured      2,890.00       2,120.45      2,120.45           0.00         0.00
GATEWAY ONE LENDING & FINANCE     Unsecured          75.00           NA            NA            0.00         0.00
HSBC                              Unsecured         494.81           NA            NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-10942               Doc 63       Filed 11/02/18 Entered 11/02/18 14:42:19                   Desc Main
                                             Document Page 3 of 4



Scheduled Creditors:
Creditor                                              Claim         Claim         Claim        Principal       Int.
Name                                        Class   Scheduled      Asserted      Allowed         Paid          Paid
IL DEPT OF REVENUE                      Priority       8,185.00     10,137.13     10,137.13            0.00        0.00
IL DEPT OF REVENUE                      Secured        2,690.00       2,732.28      2,732.28           0.00        0.00
IL DEPT OF REVENUE                      Unsecured      1,088.00       1,593.85      1,593.85           0.00        0.00
IL DEPT OF REVENUE                      Unsecured      1,593.85            NA            NA            0.00        0.00
INTERNAL REVENUE SERVICE                Unsecured     12,575.14     12,575.14     12,575.14            0.00        0.00
INTERNAL REVENUE SERVICE                Priority      64,017.51     64,017.51     64,017.51            0.00        0.00
KOMYATTE & CASBON PC                    Unsecured         184.00        184.24        184.24           0.00        0.00
LASALLE BANK                            Unsecured           0.00           NA            NA            0.00        0.00
MID AMERICA BANK & TRUST                Unsecured           0.00           NA            NA            0.00        0.00
NICOR GAS                               Unsecured         701.00           NA            NA            0.00        0.00
NIKIYAH JOHNSON                         Unsecured           0.00           NA            NA            0.00        0.00
Pathology Consultants of Chicago, Ltd   Unsecured           0.00           NA            NA            0.00        0.00
PRA RECEIVABLES MGMT                    Priority      10,137.13            NA            NA            0.00        0.00
PRA RECEIVABLES MGMT                    Unsecured      1,355.00       1,355.82      1,355.82           0.00        0.00
SYNCHRONY BANK                          Unsecured           0.00           NA            NA            0.00        0.00
SYSTEMS & SERVICES TECH INC             Unsecured         668.37        668.37        668.37           0.00        0.00
TECH CREDIT UNION                       Unsecured           0.00           NA            NA            0.00        0.00
TOWER CAPITAL MANAGEMENT                Secured       27,520.35            NA     27,520.35            0.00        0.00
US DEPT OF EDUCATION                    Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF EDUCATION                    Unsecured           0.00           NA            NA            0.00        0.00
VILLAGE OF MATTESON                     Unsecured           0.00           NA            NA            0.00        0.00
WELLS FARGO DEALER SERVICES             Secured        6,172.00     12,048.59     12,048.00            0.00        0.00
WELLS FARGO DEALER SERVICES             Unsecured      5,876.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                     Claim           Principal                Interest
                                                                   Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                              $0.00                 $0.00                $0.00
      Mortgage Arrearage                                            $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                                  $20,967.00                 $0.00                $0.00
      All Other Secured                                       $118,910.21                 $0.00                $0.00
TOTAL SECURED:                                                $139,877.21                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                   $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                     $0.00                 $0.00                $0.00
       All Other Priority                                      $74,154.64                 $0.00                $0.00
TOTAL PRIORITY:                                                $74,154.64                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                    $37,453.83                 $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-10942         Doc 63      Filed 11/02/18 Entered 11/02/18 14:42:19                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                                $24.40
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $24.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
